  

Senior Note C-[_]

Original Principal Amount: [$_______]

Holder: [_________________________]

 

Exhibit G

FORM OF SECOND MILESTONE NOTE

 

THIS NOTE BEARS ORIGINAL ISSUE DISCOUNT. UPON WRITTEN REQUEST TO DSS TECHNOLOGY
MANAGEMENT, INC., INFORMATION REGARDING THE ISSUE PRICE, AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY WILL BE MADE AVAILABLE.

 

THIS NOTE WAS ISSUED IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION FROM SUCH
REGISTRATION AND (II) EXCEPT IN COMPLIANCE WITH SECTION 10.10 OF THAT CERTAIN
INVESTMENT AGREEMENT DATED AS OF FEBRUARY 13, 2014, AMONG THE COMPANY, THE
COLLATERAL AGENT AND THE PURCHASERS (EACH AS DEFINED THEREIN).

 

DSS TECHNOLOGY MANAGEMENT, INC.

 

SENIOR TERM C NOTE

DUE 2018

 

C-[_]

Original Principal Amount: $[_________]

 

Issue Date: [___], 2014

 

FOR VALUE RECEIVED, the undersigned, DSS Technology Management, Inc., a Delaware
corporation (the “Company”) HEREBY PROMISES TO PAY [__________], or its
permitted assigns (the “Holder”), the Adjusted Principal Amount (as defined
below) of this Note on or before [___], 2018 (the “Maturity Date”), or such
earlier date as due and payable in accordance with the Investment Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of February 13, 2014, among the Company, Fortress Credit
Co LLC, as Collateral Agent and the purchasers from time to time party thereto,
plus interest on the Adjusted Principal Amount outstanding from time to time at
the interest rate specified in the Agreement and, to the extent required under
the Agreement, the Make Whole Amount (as defined in the Agreement).

 

This Note (i) is one of a series of Senior Notes (herein called the “Notes”) of
the Company issued pursuant to the Agreement, (ii) is entitled to the benefits
and subject to the terms set forth in the Agreement with respect to the Notes,
and (iii) constitutes an Obligation under the Agreement. Capitalized terms used
but not defined herein have the meanings provided in the Agreement. The issuance
date of this Note is [___], 2014.

 

 

 

 

Senior Note C-[_]

Original Principal Amount: [$_______]

Holder: [_________________________]

 

The Adjusted Principal Amount of this Note is equal to the sum of (x) [______],
plus (y) any Capitalized Interest, in accordance with the Agreement, minus (z)
any prior principal amounts paid with respect to this Note (but excluding any
Make Whole Amount paid with respect to any such prepayment).

 

Interest shall be payable on the interest payment dates specified in the
Agreement, and shall further be due and payable on any partial or complete
prepayment of this Note, on any portion of the Adjusted Principal Amount so
prepaid, and on the Maturity Date (and after the Maturity Date, to the extent
not paid, on demand) and upon any acceleration of the amounts due hereunder. All
computations of interest hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

In case an Event of Default shall occur and be continuing, the entire principal
of this Note may become or be declared due and payable in the manner and with
the effect provided in the Agreement.

 

Interest on this Note shall accrue on the Adjusted Principal Amount of this Note
in the manner and at the rate or rates per annum determined pursuant to the
terms of the Agreement. Payments of principal and interest (other than payments
of interest payable as Capitalized Interest to the extent permitted by the
Agreement) on this Note are to be made in lawful money of the United States of
America in immediately available funds at the times and in the manner described
in the Agreement.

 

All payments made on account of principal hereof, and any adjustments to the
Adjusted Principal Amount, shall be recorded by the Holder and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Note, provided, however, that the failure of the Holder hereof to make such a
notation or any error in such a notation shall not in any manner affect the
obligations of the Company to make payments of principal, interest or any other
amounts with respect to this Note and the Agreement.

 

The Company shall, upon surrender of a Note that is paid or prepaid in part,
promptly execute and deliver to the Holder a new Note equal in principal amount
to the unpaid portion of the Note surrendered.

 

The Company hereby acknowledges and makes this Note a registered obligation for
U.S. federal tax purposes. The Company shall be the registrar for this Note.

 

This Note shall be governed by and construed in accordance with the laws (other
than the conflict of laws rules) of the State of New York.

 

The Company hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise provided in the
Agreement.

 

[The remainder of this page intentionally has been left blank.]

 

 

 

 

Senior Note C-[_]

Original Principal Amount: [$_______]

Holder: [_________________________]

 

In witness whereof, the Company has caused this Note to be executed and
delivered by its duly authorized officer, on the date first above mentioned.

  

  DSS TECHNOLOGY MANAGEMENT, INC.                     By:         Name:        
Title:  

 

 

Signature Page to Note

  

 

 

 

Senior Note C-[_]

Original Principal Amount: [$_______]

Holder: [_________________________]

 

PRINCIPAL AMOUNT OF NOTE AND PAYMENTS OF PRINCIPAL



 

 

Date Additional Principal
(Capitalized Interest)

Amount of

Principal Repaid

Remaining Outstanding
Principal Amount of
Note

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                       



 

Signature Page to Note

  

 

 

 

